Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an apparatus for providing foreign object debris protection for an air intake of an aircraft comprising a frame; a plurality of cross-members positioned in the frame wherein the plurality of cross-members form a mesh assembly supported by the frame, the mesh assembly having a first tier and a second tier with a first portion of the plurality of cross-members being in the first tier and a second portion of the plurality of cross-members being in the second tier, the first tier and second tier together defining a mesh of the mesh assembly, the first tier overlapping and in thermal communication with the second tier.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642